      Case 2:19-cv-00037-JNP-BCW Document 17 Filed 01/24/19 Page 1 of 3



Caleb Kruckenberg
Litigation Counsel
New Civil Liberties Alliance
1225 19th St. NW, Suite 450
Washington, DC 20036
caleb.kruckenberg@ncla.legal
(202) 869-5217

Counsel for Plaintiff
Admitted pro hac vice


  IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT COURT OF UTAH
                           CENTRAL DIVISION


 W. CLARK APOSHIAN,                                  CIVIL ACTION NO.: 2:19-cv-00037-JNP

        Plaintiff,                                      PLAINTIFF’S OPPOSITION TO
                                                     DEFENDANTS’ MOTION FOR A STAY
 v.

 MATTHEW WHITAKER ACTING
 ATTORNEY GENERAL
 OF THE UNITED STATES, et al.

        Defendants.


       Plaintiff, W. Clark Aposhian, through undersigned counsel opposes Defendants’ Motion

for a Stay of Proceedings in Light of Lapse of Appropriations (Doc. 16). Plaintiff requests that

this Court either order Defendants to respond to Plaintiff’s Motion for a Preliminary Injunction

by February 13, 2019 or stay the proceeding while also staying the effective date of the Final

Rule at issue in this case until government funding is restored.

       Plaintiff opposes Defendants’ stay request because he is currently in possession of a

bump stock device and has been directed by Defendants “to destroy the device[] or abandon [it]

at an ATF office prior to” “March 26, 2019.” Bump-Stock-Type Devices, 83 Fed. Reg. 66514,

66555 (Dec. 26, 2018). But the ongoing government shutdown has no certain end date, and may


                                                 1
      Case 2:19-cv-00037-JNP-BCW Document 17 Filed 01/24/19 Page 2 of 3



well stretch beyond the March 26th effective date of the challenged rule. This would require

Plaintiff to either violate the proposed rule and face possible criminal prosecution or surrender

his device and potentially lose standing to challenge the rule. In order to avoid this Hobson’s

choice, Plaintiff requests that this Court order Defendants to respond to his motion.

       Plaintiff does not object to the Court granting Defendants an extension of time to respond

to his motion for a preliminary injunction until February 13, 2019. Alternatively, Plaintiff would

not object to the Court staying the proceeding while simultaneously staying the effective date of

the challenged rule.

January 24, 2019

                                                             Respectfully,

                                                             /s/ Caleb Kruckenberg
                                                             Caleb Kruckenberg
                                                             Litigation Counsel
                                                             Steve Simpson
                                                             Senior Litigation Counsel
                                                             New Civil Liberties Alliance




                                                 2
      Case 2:19-cv-00037-JNP-BCW Document 17 Filed 01/24/19 Page 3 of 3



                                CERTIFICATE OF SERVICE

I hereby certify that on January 24, 2019, I electronically filed the foregoing with the Clerk of
Court using the CM/ECF system which sent notification of such filing to all counsel of record.


                                                             Respectfully,

                                                             /s/ Caleb Kruckenberg
                                                             Caleb Kruckenberg
                                                             Litigation Counsel
                                                             New Civil Liberties Alliance
                                                             1225 19th St. NW, Suite 450
                                                             Washington, DC 20036
                                                             caleb.kruckenberg@ncla.legal
                                                             (202) 869-5217
                                                             Counsel for Plaintiff
                                                             Admitted pro hac vice
